Use Tab key1:21-cr-00222-TFH
      Case  to move from fieldDocument
                               to field on12this  form.
                                               Filed 04/09/21 Page 1 of 1
NOTICE OF APPEARANCE IN A CRIMINAL CASE



                                   CLERK’S OFFICE
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                               WASHINGTON, D.C. 20001


UNITED STATES OF AMERICA


        vs.                                          Criminal Number            1:21CR222

GEORGE PIERRE TANIOS
            (Defendant)




TO:      ANGELA CAESAR, CLERK

YOU ARE HEREBY NOTIFIED THAT I APPEAR FOR THE DEFENDANT INDICATED
ABOVE IN THE ENTITLED ACTION.


I AM APPEARING IN THIS ACTION AS:                (Please check one)


 9       CJA                9      RETAINED             9 ■      FEDERAL PUBLIC DEFENDER



                                                                      (Signature)



                                            PLEASE PRINT THE FOLLOWING INFORMATION:


                                          Elizabeth B. Gross 11567
                                                              (Attorney & Bar ID Number)
                                          Assistant Federal Defender Northern District of West Virginia
                                                                     (Firm Name)
                                          230 W. Pike Street Suite 360
                                                                   (Street Address)

                                          Clarksburg                 WV                26301
                                            (City)                    (State)          (Zip)
                                          304-931-8004
                                                                 (Telephone Number)
